DATE 4/23/2015
                                                                                                             FILED IN
R




                                           NOTICE OF APPEALS                                          14th COURT OF APPEALS
                                    ASSIGNMENT OF COURT THE COURT OF APPEALS                             HOUSTON, TEXAS
                                                                                                      4/23/2015 6:03:15 PM
TO:         14TH COURT OF APPEALS
                                                                                                      CHRISTOPHER A. PRINE
                                                                                                               Clerk

From:       Deputy Clerk: PHYLLIS WASHINGTON
            Chris Daniel, District Clerk
            Harris County, T E X A S                                                CROSS NOTICE OF APPEAL
                                                                                   RELATED TO 14-15-00353-CV



CAUSE: 2014-42950                          CROSS NOTICE OF APPEAL

VOLUME                       PAGE                       OR          IMAGE # 65010319

DUE 6/12/2015                                          ATTORNEY 00794270

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 14TH COURT OF APPEALS

DATE JUDGMENT SIGNED:                              4/13/2015

MOTION FOR NEW TRIAL DATE FILED 4/17/2015

REQUEST TRANSCRIPT DATE FILED                                        NO

NOTICE OF APPEAL DATE FILED                                         4/22/2015

NUMBER OF DAYS: ( CLERKS RECORD ) 120
FILE ORDERED:                  YES               NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: CR, OA

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/PHYLLIS WASHINGTON
                                                                            PHYLLIS WASHINGTON , Deputy

BC       NOTICE OF APPEAL FILED
BG       NOTICE OF APPEAL FILED – GOVERNMENT
C        JUDGMENT BEING APPEALED
D-       ACCELERATED APPEAL
OA       NO CLERK’S RECORD REQUEST FILED
O        CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA       AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
JURN7 (NSA#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       APR 23, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    1 -    2

CASE NUM: 201442950__ PJN> __ TRANS NUM: _________ CURRENT COURT: 133 PUB? _
CASE TYPE: OTHER CIVIL                      CASE STATUS: READY DOCKET
STYLE: NATIONAL SIGNS HOLDING LLC         VS RASSOULI, ALI (AKA AL ROSS)
=============================================================================
                         **** ACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY  ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00010-0001 IVP 00794270 GIRARD, LOUIS                      MCFARLAND, JO
_     00006-0002 IVD          NATIONAL SIGNS LLC
_     00001-0002 IVD          NATIONAL SIGNS HOLDING LLC
_     00011-0001 PLT 11203180 ROSS, AL                           KELLEY, LLOYD
_     00009-0001 AGT          NATIONAL LEASING GROUP LLC BY
_     00008-0001 AGT          PNR FAMILY LIMITED PARTNERSHIP
_     00007-0001 AGT          ARNS HOLDINGS LTD BY SERVING I
_     00006-0001 PLT 00794270 NATIONAL SIGNS LLC                 MCFARLAND, JO

==> (12) CONNECTION(S) FOUND
1=INACTIVE    2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JURN7 (NSA#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       APR 23, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    2 -    2

CASE NUM: 201442950__ PJN> __ TRANS NUM: _________ CURRENT COURT: 133 PUB? _
CASE TYPE: OTHER CIVIL                      CASE STATUS: READY DOCKET
STYLE: NATIONAL SIGNS HOLDING LLC         VS RASSOULI, ALI (AKA AL ROSS)
=============================================================================
                         **** ACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00005-0001 DEF          PNR FAMILY LIMITED PARTNERSHIP
_     00004-0001 DEF          ARNS HOLDINGS LTD
_     00003-0001 DEF          NATIONAL LEASING GROUP LLC
_     00001-0001 PLT 00794270 NATIONAL SIGNS HOLDING LLC         MCFARLAND, JO




==> (12) CONNECTION(S) FOUND
1=INACTIVE    2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP